Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I (claims 1-3, 9-15, 21-23, 25-27 and 32-38) in the reply filed on 1/7/2022 is acknowledged.
Claims 4-8, 16-20, 24, 28-31 and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Specification
The disclosure is objected to because of the following informalities: 
On page 29, lines 3-17, in describing a variation of the embodiment shown in FIG. 7, the specification recite 
“the insulation portion 221A of the insulation layer 221 is not formed in the third hole 253 of the transparent conductive layer 230, the second hole 252 of the protective layer 222 is configured as a circular opening, the insulation layer 221 and the protective layer 230 is not formed below the pad portion 243 of the first electrode 241, and the protective layer 222 is in direct contact with the p-type layer 213 to increase the contact area between the pad portion 243 of the first electrode 241 and the p-type layer 213” 
The recitation to “the protective layer 230” should be corrected since reference character points to the transparent conductive layer, not the protective layer
If the protective layer “is not formed below the pad portion 243”, then how is the protective layer “in direct contact with the p-type layer 213” and “between the pad portion 243 and the p-type layer 213”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 reciting “said insulation layer is further disposed at said pad area of said first electrode region” in combination with the limitation in claim 10 reciting “a part of said pad portion of said first electrode is in direct contact with a portion of said first semiconductor layer at said central portion of said pad area of said first electrode” renders the claim indefinite. More specifically, if the pad portion of the first electrode is in direct contact with the center portion of the pad area, then the protective layer 222 and the insulation layer 221A should not be formed to allow direct contact at the center portion. However, claim 11 further recites the insulation layer is disposed at the pad area. Therefore, it is unclear how is the direct contact between the pad portion of the first electrode and the center portion of the pad area possible. Applicant’ disclosure does not provide description of an embodiment where the pad portion of first and including the insulation layer at the pad area as require in the combination of claims 10 and 11.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, 13, 15, 21-23, 25-27, 32-34, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 2017/0365745 A1 (Yang).

    PNG
    media_image1.png
    558
    774
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    537
    805
    media_image2.png
    Greyscale

In re claim 1, Yang discloses (e.g. FIGs. 1A-1C & 8-12) a light-emitting diode, comprising: 
a light-emitting epitaxial layered unit 103 which includes a first semiconductor layer 103C, a second semiconductor layer 103A, and a light-emitting layer 103B sandwiched between 
an insulation layer 105 disposed on said first semiconductor layer 103C and at said extension area of said first electrode region MR; 
a transparent conductive layer 107 (¶ 48) disposed on said first semiconductor layer 103C and covering said insulation layer 105; 
a protective layer 109 disposed on said transparent conductive layer 107 and having a plurality of first holes 109OP formed above and along said extension area of said first electrode region to permit said transparent conductive layer 107 to be exposed; 
a first electrode 113+119A which is disposed on said protective layer 109, and which includes a pad portion (portion of 113 corresponding to pad area) and an extension portion (portion of 113 corresponding to extension area), said extension portion filling said first holes 109OP so as to electrically connect said transparent conductive layer 107; and 
a second electrode 115+119B electrically connected to said second semiconductor layer 103A and spaced apart from said first electrode 113+119A. 

In re claim 3, Yang discloses (e.g. FIGs. 1A-1C) wherein said insulation layer 105 includes a plurality of insulation blocks 105P spaced apart from one another.

In re claim 12, Yang discloses (e.g. FIGs. 1A-1C & 8-12) wherein said protective layer 109 further has a second hole (holes 109OP on the left side shown in. FIG 1A & 10A corresponding to the pad area) disposed above said first semiconductor layer 103C at said pad area of said first electrode region.



In re claim 15, Yang discloses (e.g. FIG. 1B) wherein said second hole 109OP includes at least one hole-protruding portion (e.g. outer annular ring of opening 109OP) that protrudes radially and outwardly (from the center region of the hole 109OP). 

In re claim 21, Yang discloses (e.g. FIGs. 1A-1C & 8-12) wherein said top surface of said light-emitting epitaxial layered unit 103 further includes a second electrode region on which said second electrode 115+119B is disposed, said second electrode region including a mesa portion TR at which said second semiconductor layer 103A is exposed, said protective layer 109 (FIG. 1C) covering said mesa portion TR and further having a fourth hole 109OP2 to permit a part of said second semiconductor layer 103A to expose.

In re claim 22, Yang discloses (e.g. FIGs. 1A-1C & 12A) wherein said insulation layer 105 is further disposed on said pad area (right side where 119B is provided) of said second electrode region and is sandwiched between said protective layer 109 and said second semiconductor layer 103C.

In re claim 23, Yang discloses (e.g. FIGs. 1A-1C & 12A) wherein said top surface of said light-emitting epitaxial layered unit 103 further includes a second electrode region (region where 115+119B is formed) configured as a mesa-shaped surface on which said second electrode 115+119B is disposed, said second electrode 115+119B including an extension portion (see FIG. 12A where 119B has extending portions) which is disposed on said protective layer 109 and which extends downwardly to penetrate through said first semiconductor layer 103C and 

In re claim 25, Yang discloses (e.g. FIG. 1C) wherein said transparent conductive layer 107 and said protective layer 109 are laminated sequentially on said first semiconductor layer 103C, and are disposed between said extension portion of said second electrode 119B and said first semiconductor layer 103C.

In re claim 26, Yang discloses (e.g. FIG. 1C) wherein said first electrode 113,119A has an undulating top surface.

In re claim 27, Yang discloses (e.g. FIG. 1C) wherein said pad portion of said first electrode 113,119A has a stepped top surface (e.g. at the location of opening 109OP in the pad area).

In re claim 32, Yang discloses (e.g. FIGs. 1A-1C & 8-12) a light-emitting diode, comprising: 
a light-emitting epitaxial layered unit 103 which includes a first semiconductor layer 103C, a second semiconductor layer 103A, and a light-emitting layer 103B sandwiched between said first and second semiconductor layers 103A,103C, and which has a top surface including a first electrode region (region corresponding to mesa region MR on which 119A is formed, see left side region in FIGs. 1A, 1C & 12A) and a second electrode region (region corresponding to where 115+119B is located, see right side region in FIGs. 1A, 1C & 12A) which includes a pad area (rightmost portion of 119B) and an extension area (115 and portion of 119B extending toward 119A), said light-emitting epitaxial layered unit 103 having a plurality of vias TR, each of which extends downwardly from said extension area of said second electrode region 115+119B 
an insulation layer 105 disposed on said pad area and said extension area of said second electrode region (under 119B); 
a transparent conductive layer 107 (¶ 48) disposed on said first semiconductor layer 103C and having a plurality of holes (corresponding to TR, see FIGs. 9A-9C) which are in positions corresponding to those of said vias TR, respectively; 
a protective layer 109 disposed on said transparent conductive layer 107 and extending downwardly along an inner peripheral surface of each of said vias TR to terminate at said bottom surface of each of said vias TR to permit said second semiconductor layer 103A to be exposed; 
a first electrode 113+119A disposed on said protective layer 109 and at said first electrode region (left side region under 119A in FIG. 1C), and electrically connected to said transparent conductive layer 107; and 
a second electrode 115+119B disposed on said protective layer 109 and at said second electrode region (right side region under 119B in FIG. 1C), and filling said vias TR so as to electrically connect said second semiconductor layer 103A.

In re claim 33, Yang discloses (e.g. FIG. 1C) wherein said insulation layer 105 is further disposed on said extension area of said second electrode region (right side region under 119B in FIG. 1C), and said transparent conductive layer 107 covers said insulation layer 105 on said extension area of said second electrode region (right side region under 119B in FIG. 1C).

In re claim 34, Yang discloses (e.g. FIGs. 1A,1C, 12A) wherein said first electrode 113+119A includes a pad portion (left end portion of 119A in FIGs. 1A and 12A) and an 

In re claim 36, Yang discloses (e.g. FIGs. 1A,1C, 12A) wherein said first electrode 113+119A includes a pad portion (left end portion of 119A in FIGs. 1A and 12A) and an extension portion (portion extending toward 119B), said pad portion of said first electrode 113,119A having a stepped top surface (corresponding to location of openings 109OP in the pad area).

In re claim 37, Yang discloses (e.g. FIGs. 1A,1C, 12A) wherein said first electrode 113+119A includes a pad portion (left end portion of 119A in FIGs. 1A and 12A) and an extension portion (portion extending toward 119B), said extension portion of said first electrode 113,119A having a stepped top surface (corresponding to location of openings 109OP in the extension area).

In re claim 38, Yang discloses (e.g. FIG. 1A, 1C & 12A) wherein said second electrode 115+119B includes a pad portion (right end portion of 119B in FIG. 1A and 12A) and an extension portion (115 and portion of 119B extending toward 119A, see FIG. 12A), and said protective layer 109 is disposed between said pad portion (right end portion of 119B) of said second electrode and said insulation layer 105.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Kim et al. US 2012/0043575 A1 (Kim).
In re claim 2, Yang discloses (e.g. FIGs. 1A-1C, see equation 2, ¶ 64) wherein said insulation layer 105 has a thickness which is determined according to an equation of:
d=(2k+1)Λ/4n,
wherein 
d is a thickness of each of said insulation layer and said protective layer, 
k is a natural number of at least 0, 
Λ is a wavelength of light emitted from said light-emitting layer, and 
n is a refractive index of each of said insulation layer and said protective layer.
Yang discloses said protective layer 109,209 has a DBR structure (¶ 74) wherein the thickness of the layer is designed with high reflectance with respect to the wavelength of emitted light. However, Yang does not explicitly disclose the insulating DBR structure 109,209 would have a thickness of (2k+1)Λ/4n. 
However, Kim discloses (e.g. FIG. 2) a LED comprising a dielectric reflector 160 formed to have a thickness of mΛ/4n, where m is an old number (i.e. 2k+1), to obtain reflectance of 95% or more (¶  68). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yang’s DBR dielectric reflector .
 	
Claims 9-11, 14, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 12, and 32 above, and further in view of Suh et al. US 2017/0110629 A1 (Suh).
In re claim 9, Yang discloses the claimed invention including a first electrode 113 that electrically connect the p-type layer 103C through the transparent conductive layer 107 and is formed above the current blocking layer 105. Yang does not explicitly disclose a part of said pad portion of said first electrode is in direct contact with a portion of said first semiconductor layer at said pad area of said first electrode region.
However, Suh discloses (e.g. FIGs. 1-6) a LED comprising a p-type electrode 160,260,360,460 formed over current blocking layer 131,231,331,431 and the transparent conductive layer 140,240,340,440, wherein the p-type electrode 260,360,460 comprises a pad portion 261,361,461 wherein a part of said pad portion 261,361,461 of said first electrode is in direct contact with a portion of said first semiconductor layer 125 at said pad area of said first electrode region. Suh discloses forming the p-type electrode pad 261,361,461 to fill into the recessed regions of the current blocking layer 231,331,431 and the transparent conductive layer 240,340,440 helps further improve the adhesion of the electrode layer  261,361,461 to prevent the electrode layer from being peeled off or separated from the transparent conductive layer 240,340,440 (¶ 72,76, 80). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form openings in Yang’s current blocking layer 105P and the transparent conductive layer 107 such that the electrode layer 113 is filled into the openings to directly contact the first semiconductor layer 103C so as to improve adhesion of the electrode 113 to prevent delamination as taught by Suh. 

In re claim 10, Suh discloses (e.g. FIGs. 4-6) wherein said pad area of said first electrode region includes a central portion, and a part of said pad portion 261,361,461 of said first electrode is in direct contact with a portion of said first semiconductor layer 125 at said central portion of said pad area of said first electrode region.

In re claim 11, as best understood, Suh discloses (e.g. FIGs. 4-6) wherein “said insulation layer 231,331,431 is further disposed at said pad area of said first electrode region”.

In re claim 14, Yang discloses the claimed invention including a first electrode 113 that electrically connect the p-type layer 103C through the transparent conductive layer 107 and is formed above the current blocking layer 105, wherein the first electrode 113 fills the second hole 109OP in the protective layer 109. Yang does not explicitly disclose said transparent conductive layer has a third hole disposed above said pad area of said first electrode region, and said first electrode fills said third hole of said transparent conductive layer so as to permit said first electrode to be in direct contact with a portion of said first semiconductor layer at said pad area of said first electrode region.
said transparent conductive layer has a third hole disposed above said pad area of said first electrode region, and said first electrode fills said second hole of said protective layer and said third hole of said transparent conductive layer so as to permit said first electrode to be in direct contact with a portion of said first semiconductor layer at said pad area of said first electrode region.
However, Suh discloses (e.g. FIGs. 1-6) a LED comprising a p-type electrode 160,260,360,460 formed over current blocking layer 131,231,331,431 and the transparent conductive layer 140,240,340,440, wherein transparent conductive layer 140,240,340,440 has a third hole 140a,240a,340a,440a disposed above said pad area of said first electrode region, and 
Suh discloses forming the p-type electrode pad 261,361,461 to fill into the recessed regions of the current blocking layer 231,331,431 and the transparent conductive layer 240,340,440 helps further improve the adhesion of the electrode layer  261,361,461 to prevent the electrode layer from being peeled off or separated from the transparent conductive layer 240,340,440 (¶ 72,76, 80). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form openings in Yang’s current blocking layer 105P and the transparent conductive layer 107 such that the electrode layer 113 is filled into the openings to directly contact the first semiconductor layer 103C so as to improve adhesion of the electrode 113 to prevent delamination as taught by Suh. 

In re claim 35, Yang discloses the claimed invention including a first electrode 113 that includes a pad portion and an extension portion as rejected with claims 33, 34, 36, 37 above. Yang teaches electrode layer 110 is electrically connect the p-type layer 103C through the transparent conductive layer 107 and is formed above the current blocking layer 105. Yang does not explicitly disclose the pad portion of the first electrode is in direct contact with first semiconductor layer 103C.
However, Suh discloses (e.g. FIGs. 1-6) a LED comprising a p-type electrode 160,260,360,460 formed over current blocking layer 131,231,331,431 and the transparent conductive layer 140,240,340,440, wherein the p-type electrode 260,360,460 comprises a pad portion 261,361,461 wherein a part of said pad portion 261,361,461 of said first electrode is in direct contact with a portion of said first semiconductor layer 125 at said pad area of said first electrode region. Suh discloses forming the p-type electrode pad 261,361,461 to fill into the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form openings in Yang’s current blocking layer 105P and the transparent conductive layer 107 such that the electrode layer 113 is filled into the openings to directly contact the first semiconductor layer 103C so as to improve adhesion of the electrode 113 to prevent delamination as taught by Suh. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0153007 A1 teaches (FIG. 3) LED where electrode pad 141 extending through transparent electrode layer 120 and current blocking layer 130
US 2019/0115511 A1 teaches (FIG. 3) LED with electrode pad 243 directly contacting semiconductor layer 213 through openings in protective layer 230 and transparent conductive layer 220
US 2021/0098649 A1 teaches (FIGs. 1-2) LED with electrode pad 141 directly contacting semiconductor layer 123 through transparent conductive layer 142 and current blocking layer 152
US 2016/01260869 A1, e.g. FIGs. 50-51 teaches LED with extending electrodes 73 above transparent electrode 60 and current blocking layer 41


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815